O’Hara, J.
This is a labor controversy between plaintiff and his collective bargaining representative on the one hand, and the City of Flint and the Board of Managers of its municipal hospital on the other.
Actually there is nothing before us which is now justiciable. We are asked, however, to express ourselves on the subject of the exclusivity of remedy for alleged unfair labor practices by the Michigan Employment Relations Commission, as opposed to the injunctive power of a court of equity.
This is a sensitive area in labor relations law. We think it would be imprudent to write decision-ally in this case with its somewhat unsettled record and its admixture of substantive and procedural questions. We have included an extensive note1 in *511order that the trial bench and the concerned members of the bar may understand onr reasons for disposing of the case on the basis of mootness.
The appeal is dismissed as moot. No costs.
All concurred.

 Shortly after plaintiff union was duly certified as the bargaining representative for defendant hospital's X-ray employees, and while contract negotiations were underway but incomplete, the employer hospital decided to enforce rigidly a pre-existent but hitherto loosely *511enforced uniform wearing requirement on the part of the X-ray personnel.
The union filed a complaint with the Mediation Board asserting the enforcement was an unfair labor practice and in violation of the Public Employee Representation Act (PERA). The commission set a hearing on the charge for October 27, 1969. It was filed September 19 of that year. Before the hearing was held, and after filing the complaint, the plaintiffs instituted an original action in the circuit court seeking injunctive relief, which they characterize as a prayer to “maintain the status quo". The trial judge issued an injunction restraining the defendants from “disciplining” plaintiffs pending a hearing by the Labor Mediation Board.
Meanwhile, back at the bargaining table, the issue seemed to have been resolved.
However, defendant-appellants had already perfected their appeal to this court from the issuance of the injunction on the ground that the circuit court lacked jurisdiction of the subject matter. The circuit judge, after the appeal had been perfected, on plaintiff’s motion, dismissed the pending action as moot. Defendants promptly appealed that order on the ground that the circuit court had lost the jurisdiction it never had in the first place.
Appellants’ brief states “the commission conducted a hearing and held that the hospital’s enforcement of the rule * * * constituted an unfair labor practice, namely a refusal to bargain in good faith”. Upon our request, the board furnished us with a copy of an order in letter form advising “all parties that the withdrawal request (by plaintiffs) * * * -was approved and * * * the case closed”. The board further advised us that “the other complaint” must have been dismissed by oral order. The record, at best, is somewhat equivocal.
It should be apparent to the trial bench and all counsel in this specialized practice that this Court, on such a record, is not disposed to open this litigious container of vermis annelides.
We commend the parties for the excellence of their briefs.